ORDER SUSTAINING JUDGMENT OF DECEMBER 22, 1993
The Court having on December 22, 1993, entered its judgment affirming the judgment of the trial court from which appeal was taken in the above-entitled matter, 509 N.W.2d 681, and the Court thereafter having by order of February 18, 1994, granted appellant’s petition for rehearing of the cause, and new briefs having been submitted by the parties, and oral argument of the cause on rehearing having been presented on March 24, 1994, and the Court having considered the new authorities submitted on behalf of the parties and the oral arguments of counsel and having determined anew that the judgment from which appeal is sought should be affirmed, now, therefore, it is
ORDERED that this Court’s written decision and judgment of December 22, 1993, be and they are hereby sustained.
BY THE COURT:
/s/ Robert A. Miller
Robert A. Miller,
Chief Justice
MILLER, C.J., and SABERS and AMUNDSON, JJ., concur.
WUEST and HENDERSON, JJ., dissent.